department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division number release date uil t ep ra t2 legend taxpayer a taxpayer b employer m employer n plan x company r company v amount d account f dear this is in response to your letter dated your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code submitted on your behalf by the following facts and representations have been submitted under penalties of perjury in support of the ruling requested became taxpayer a was employed by employer m and on employed with employer n employer m maintained plan x a code section_401_k_plan in which taxpayer a participated during his employment with employer m company r is the custodian of plan x taxpayer a states that he wished that his plan x account balance be rolled over into an individual_retirement_arrangement ira with company v taxpayer a further represents that with the consent of his spouse taxpayer b he intended to establish an ira with company v for the purpose of receiving his distribution from plan x to this end taxpayer a states that he opened via an online account creation tool an account account f with company v it is represented that although taxpayer a believed that he had opened an ira with company v he mistakenly and without understanding had opened a non-lira account he executed an election form for the taxpayer a states that on purpose of withdrawing the balance of the assets in plan x and transferring one hundred percent of the assets in plan x into the account account f with company v documentation submitted by taxpayer a shows that he completed company r’s election form checking the box for ira and thereafter electing to have one hundred percent of his plan x account balance transferred to company v taxpayer a represents that company r issued a check payable to company v to him in the amount of amount d taxpayer a also represents that with the intention of effectuating a valid rollover of amount d into an ira at company v he mailed the check to company v along with an ira deposit slip taxpayer a further represents that he checked direct rollover’ on the deposit slip and write the account number for account f in the memo field taxpayer a states that the entire balance of the check issued by company r was deposited into account f on taxpayer a states that he was unaware that amount d had not been placed into an ira until he received a form 1099-int from company v in taxpayer a states that upon receipt of such form he immediately contacted company v but because the 60-day rollover period had expired company v was unable to move the funds into an ira taxpayer a states that amount d remains invested in account f and that although he has purchased stock with the funds he has not withdrawn any amounts from account f believing that these funds were held in an ira taxpayer a states that company v has represented that it did not receive a copy of his deposit slip and that it deposited the check in the account account f taxpayer a wrote on the check it is represented that taxpayer a does not possess the financial knowledge or experience to know that he was placing his plan x assets in a non-ira account and that if he had been aware that he was not effectuating a qualified ira rollover into an ira with company v he would not have performed the transaction taxpayer a states that because of miscommunication and misunderstanding with company v company v deposited amount d into a non-ira account based on the facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after for the waiver under sec_402 are eligible revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a has not presented any evidence to the service as to how any of the factors enumerated in revproc_2003_16 affected his ability to timely roll over amount d to an ira further there is no evidence to indicate that company v personnel provided any information to taxpayer a prior to or immediately after he established account f based on the statements submitted taxpayer a contacted company v approximately three months after amount d had been deposited into account f and only after receiving a form 1099-int the information and representations submitted by taxpayer a demonstrates that he is solely responsible for failing to timely deposit amount d into an ira therefore pursuant to sec_402 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from plan x and thus amount d will not be considered a valid rollover_contribution under code sec_402 because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a valid power_of_attorney on file in this office if you have any questions regarding this letter please contact se t ep ra t2 sincerely yours elgned soyor b fluyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
